Exhibit 99.1 Press Release dated January 16, 2014 Citizens First Corporation Announces Fourth Quarter and Year End 2013 Results; Completes Final TARP Repayment NEWS For Immediate Release Contact: Todd Kanipe, CEO tkanipe@citizensfirstbank.com Steve Marcum, CFO smarcum@citizensfirstbank.com Citizens First Corporation 1065 Ashley Street, Suite 150 Bowling Green, KY42103 BOWLING GREEN, KY, January 16, 2014 – Citizens First Corporation (NASDAQ: CZFC) today reported results for the fourth quarter and year ending December 31, 2013, which include the following: · For the quarter ended December 31, 2013, the Company reported net income of $702,000, or $0.25 per diluted common share.This represents an increase of $469,000, or $0.23 per diluted common share, from the linked quarter ended September 30, 2013.Compared to the quarter ended December 31 a year ago, net income increased $5,000 or $0.02 per diluted common share. · For the twelve months ended December 31, 2013, net income totaled $1.8 million, or $0.52 per diluted common share.This represents a decrease of $1.4 million or $0.59 per diluted common share, from the net income of $3.2 million in the previous year. · The Company’s net interest margin was 4.03% for the quarter ended December 31, 2013 compared to 3.88% for the quarter ended September 30, 2013 and 4.24% for the quarter ended December 31, 2012, an increase of 15 basis points for the linked quarter and a decrease of 21 basis points from the prior year.The Company’s net interest margin increased from the prior quarter primarily due to a decline in non-accrual loans and the collection of interest on loans which were previously in a non-accrual status. 1 · Nonperforming assets decreased to $2.0 million at December 31, 2013 compared to $6.3 million at December 31, 2012.Nonperforming assets reached a high of $10.9 million at March 31, 2013.President and CEO Todd Kanipe commented, “Reducing our nonperforming assets was a priority in 2013. Our concentrated efforts to resolve these loans resulted in significantly improved levels of both restructured and non-performing loans at year end.” · Provision for loan losses was $450,000 for the fourth quarter of 2013 compared to $900,000 for the linked quarter ended September 30, 2013 and $580,000 for the quarter ended December 31, 2012.Provision expense for 2013 totaled $2.7 million compared to $1.7 million in 2012.Net charge-offs for 2013 total $3.7 million compared to $1.8 million in 2012. · On January 15, 2014, the Company repurchased the remaining 93 shares of the Series A Fixed Rate Cumulative Perpetual Preferred (CPP) Stock that the Company had issued to the Treasury on December 19, 2008 under the TARP Capital Purchase Program of the Emergency Economic Stabilization Act of 2008.The Company had previously repurchased 157 shares of the original 250 shares issued.The Company paid approximately $3.3 million, which was 100% of par value, to repurchase the preferred shares along with the accrued dividend for the shares repurchased.The preferred dividend rate was scheduled to increase from 5% to 9% during 2014, which would have resulted in preferred dividends of $294,000 annually.The warrants associated with the CPP investment remain outstanding at the present time. Fourth Quarter 2013 Compared to Third Quarter 2013 Net interest income for the quarter ended December 31, 2013 improved $95,000 from the previous quarter due to an increase in loan income as the level of non-accrual loans declined. Non-interest income for the three months ended December 31, 2013 decreased $85,000, or 10.7%, compared to the previous quarter, primarily due to a decrease in the gain on sale of mortgage loans of $45,000.Non-interest expense for the three months ended December 31, 2013 decreased $218,000, or 6.6%, compared to the previous quarter due to a decrease in legal and collection expenses. A $450,000 provision for loan losses was recorded for the fourth quarter of 2013, compared to a $900,000 provision in the previous quarter.The provision expense was lower in the fourth quarter of 2013 as a result of a decrease in net charge-offs. 2 Net charge-offs were $617,000 for the fourth quarter of 2013 compared to $2.1 million in the third quarter of 2013. Fourth Quarter 2013 Compared to Fourth Quarter 2012 Net interest income for the quarter ended December 31, 2013 decreased $126,000, or 3.3%, compared to the previous year.The decrease in net interest income was impacted by a reduction in interest expense of $127,000 combined with a decrease in interest income of $253,000.The decrease in interest income was created by a decline in the yield on loans from 5.71% in the fourth quarter of 2012 to 5.42% in the fourth quarter of 2013.Loan yields have declined as maturing loans were repriced at a lower rate. Non-interest income for the three months ended December 31, 2013 decreased $53,000, or 6.9%, compared to the three months ended December 31, 2012, primarily due to a decline in gains on sale of mortgage loans of $46,000 from the prior year. Non-interest expense for the three months ended December 31, 2013 decreased $30,000, or 0.1%, compared to the three months ended December 31 2012, due to a decrease in personnel expenses. A $450,000 provision for loan losses was recorded for the fourth quarter of 2013, a decrease of $130,000, from $580,000 in the fourth quarter of 2012.Net charge-offs were $617,000 for the fourth quarter of 2013 compared to net charge-offs of $827,000 in the fourth quarter of 2012. Balance Sheet Total assets at December 31, 2013 were $410.2 million, an increase of $3.6 million from $406.6 million at December 31, 2012.Average assets during the fourth quarter were $408.8 million, an increase of 1.2%, or $4.8 million, from $404.0 million in the fourth quarter of 2012.Average interest earning assets increased 1.5%, or $5.8 million, from $369.9 million in the fourth quarter of 2012 to $375.7 million in the fourth quarter of 2013. Loans decreased $3.7 million, or 1.2%, from $298.8 million at December 31, 2012 to $295.1 million at December 31, 2013.Total loans averaged $298.8 million the fourth 3 quarter of 2013, compared to $304.2 million the fourth quarter of 2012, a decrease of $5.4 million, or 1.8%. For the year of 2013, loans averaged $304.0 million, an increase of $2.7 million, or 0.9%, from $301.3 million in 2012. Deposits at December 31, 2013 were $343.0 million, an increase of $11.3 million, or 3.4%, compared to $331.7 million at December 31, 2012.Total deposits averaged $340.9 million the fourth quarter of 2013, an increase of $15.3 million, or 4.7%, compared to $325.6 million during the fourth quarter of 2012.Average deposits increased during the year, but the cost of funds declined as higher cost deposits matured and were renewed at lower rates. Non-performing assets totaled $2.0 million at December 31, 2013 compared to $6.3 million at December 31, 2012, a decrease of $4.3 million. Compared to the prior quarter at September 30, 2013, non-performing assets decreased $4.4 million.During the fourth quarter of 2013, $4.1 million in non-performing assets were collected or returned to accrual status, $609,000 of non-performing assets were charged-off, and $368,000 of loans became non-performing during the quarter. The allowance for loan losses at December 31, 2013 was $4.7 million, or 1.58% of total loans, compared to $5.7 million, or 1.91% of total loans as of December 31, 2012.The allowance decreased as a result of charging off specific allocations of the allowance that had been established in previous quarters. A summary of nonperforming assets is presented below: (In thousands) December September June March31, December31, Nonaccrual loans Loans 90+ days past due/accruing - 19 - 23 - Restructured loans Total non-performing loans Other real estate owned Total non-performing assets Non-performing assets to total assets 0.49% 1.56% 2.43% 2.58% 1.56% A summary of the allowance for loan losses is presented below: 4 (In thousands) December September June March31, December31, Balance at beginning of period Provision for loan losses 50 Charged-off loans Recoveries of previously charged-off loans 54 42 37 11 Balance at end of period Allowance for loan losses to total loans 1.58% 1.60% 1.98% 2.21% 1.91% At December 31, 2013, total shareholders’ equity was $38.3 million compared to $41.6 million at December 31, 2012, a decrease of $3.3 million.During the first quarter of 2013, the Company paid $3.3 million to repurchase 94 of the 250 shares of the Series A preferred stock that the Company had issued to the Treasury on December 19, 2008 under the TARP Capital Purchase Program.At December 31, 2013, the Company had 93 shares of the Series A preferred stock outstanding with a balance of approximately $3.3 million. The Company’s tangible equity ratio was 8.28% as of December 31, 2013 compared to 9.08% at December 31, 2012.The tangible book value per common share improved slightly from $11.32 at December 31, 2012, to $11.51 at December 31, 2013.The Company and Citizens First Bank are categorized as “well capitalized” under regulatory guidelines. About Citizens First Corporation Citizens First Corporation is a bank holding company headquartered in Bowling Green, Kentucky and established in 1999.The Company has branch offices located in Barren, Hart, Simpson and Warren Counties in Kentucky. 5 Forward-Looking Statements Statements in this press release relating to Citizens First Corporation's plans, objectives, expectations or future performance are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that are based upon the Company’s current expectations, but are subject to certain risks and uncertainties that may cause actual results to differ materially.Among the risks and uncertainties that could cause actual results to differ materially are economic conditions generally and in the market areas of the Company, a continuation or worsening of the current disruption in credit and other markets, goodwill impairment, overall loan demand, increased competition in the financial services industry which could negatively impact the Company’s ability to increase total earning assets, and the retention of key personnel.Actions by the Department of the Treasury and federal and state bank regulators in response to changing economic conditions, changes in interest rates, loan prepayments by and the financial health of the Company’s borrowers, and other factors described in the reports filed by the Company with the Securities and Exchange Commission could also impact current expectations. 6 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Income: Three Months Ended Dec 31 Sept 30 June 30 March 31 Dec 31 Interest income Interest expense Net interest income Provision for loan losses 50 Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans 36 81 78 82 82 Non-deposit brokerage fees 72 91 78 65 61 Lease income 75 74 75 74 76 BOLI income 49 53 56 61 65 Securities gains 27 - 29 8 - Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations 65 70 78 91 Professional fees Data processing services Franchise shares and deposit tax FDIC insurance 26 85 87 Core deposit intangible amortization 79 84 85 84 84 Postage and office supplies 38 35 35 43 40 Other real estate owned expenses 46 7 20 11 15 Other Total Income before income taxes 53 Provision for income taxes 18 Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 7 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Three Months Ended December 31 September 30 June 30 March 31 December 31 Average assets Average earning assets Average loans Average deposits Average equity Average common equity Return on average assets 0.68% 0.22% 0.75% 0.11% 0.69% Return on average equity 7.24% 2.44% 8.24% 1.16% 6.66% Efficiency ratio 68.07% 72.66% 72.17% 68.96% 65.70% Non-interest income to average assets 0.69% 0.77% 0.76% 0.70% 0.75% Non-interest expenses to average assets 2.97% 3.15% 3.04% 2.99% 3.04% Yield on loans 5.42% 5.26% 5.28% 5.50% 5.71% Yield on investment securities (TE) 2.97% 2.87% 2.78% 2.97% 2.96% Yield on average earning assets (TE) 4.75% 4.66% 4.56% 4.76% 5.11% Cost of average interest bearing liabilities 0.83% 0.89% 0.92% 0.93% 1.01% Net interest margin (tax equivalent) 4.03% 3.88% 3.77% 3.96% 4.24% Number of FTE employees 98 99 Asset Quality Ratios: Non-performing loans to total loans 0.40% 1.94% 3.09% 3.54% 2.06% Non-performing assets to total assets 0.49% 1.56% 2.43% 2.58% 1.56% Allowance for loan losses to total loans 1.58% 1.60% 1.98% 2.21% 1.91% YTD net charge-offs to average loans, annualized 1.22% 1.36% 0.63% 0.43% 0.60% 8 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Twelve Months Ended December 31 December 31 Interest income Interest expense Net interest income Provision for loan losses Non-interest income: Service charges on deposits Other service charges and fees Gain on sale of mortgage loans Non-deposit brokerage fees Lease income BOLI income Securities gains 64 55 Total Non-interest expenses: Personnel expense Net occupancy expense Advertising and public relations Professional fees Data processing services Franchise shares and deposit tax FDIC insurance Core deposit intangible amortization Postage and office supplies Other real estate owned expenses 84 Other Total Income before income taxes Provision for income taxes Net income Preferred dividends and discount accretion Net income available for common shareholders Basic earnings per common share Diluted earnings per common share 9 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Key Operating Statistics: Twelve Months Ended December 31 December 31 Average assets Average earning assets Average loans Average deposits Average equity Average common equity Return on average assets 0.44% 0.79% Return on average equity 4.75% 7.84% Efficiency ratio 70.48% 65.67% Non-interest income to average assets 0.73% 0.74% Non-interest expenses to average assets 3.04% 2.99% Yield on average earning assets (tax equivalent) 4.68% 5.13% Cost of average interest bearing liabilities 0.89% 1.08% Net interest margin (tax equivalent) 3.91% 4.20% 10 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios Consolidated Statement of Condition: As of As of As of December 31, December 31, December 31, Cash and cash equivalents Available for sale securities Loans held for sale - 61 Loans Allowance for loan losses Premises and equipment, net Bank owned life insurance (BOLI) Federal Home Loan Bank Stock, at cost Accrued interest receivable Deferred income taxes Intangible assets Other real estate owned Other assets Total Assets Deposits: Noninterest bearing $ 39,967 $ 41,725 $ 38,352 Savings, NOW and money market Time Total deposits FHLB advances and other borrowings Subordinated debentures Other liabilities Total Liabilities 6.5% Cumulative preferred stock Series A preferred stock Common stock Retained earnings (deficit) Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity 11 Consolidated Financial Highlights (Unaudited) In thousands, except per share data and ratios December 31, 2013 December 31, 2012 December 31, 2011 Capital Ratios: Tier 1 leverage 9.57% 10.20% 9.46% Tier 1 risk-based capital 12.56% 13.16% 11.94% Total risk based capital 13.81% 14.41% 13.19% Tangible equity ratio (1) 8.28% 9.08% 8.39% Tangible common equity ratio (1) 5.59% 5.55% 4.84% Book value per common share Tangible book value per common share (1) Shares outstanding (in thousands) The tangible equity ratio, tangible common equity ratio and tangible book value per common share, while not required by accounting principles generally accepted in the United States of America (GAAP), are considered critical metrics with which to analyze banks.The ratio and per share amount have been included to facilitate a greater understanding of the Company’s capital structure and financial condition.See the Regulation G Non-GAAP Reconciliation table for reconciliation of this ratio and per share amount to GAAP. Regulation G Non-GAAP Reconciliation: December 31, 2013 December 31, 2012 December 31, 2011 Total shareholders’ equity (a) Less: Preferred stock Common equity (b) Goodwill Intangible assets Tangible common equity (c) Add: Preferred stock Tangible equity (d) Total assets (e) Less: Goodwill Intangible assets Tangible assets (f) Shares outstanding (in thousands) (g) Book value per common share (b/g) Tangible book value per common share (c/g) Total shareholders’ equity to total assets ratio (a/e) 9.35% 10.22% 9.63% Tangible equity ratio (d/f) 8.28% 9.08% 8.39% Tangible common equity ratio (c/f) 5.59% 5.55% 4.84% 12
